      AO 106 (Rev. 04/10) Application for a Search Warrant



                                            UNITED STATES DISTRICT COURT®S. ISTIC OT
                                                                          for the
                                                               Middle District of Tennessee

                   In the Matter of the Search of                             )                          BY
                (Briefly describe the property to be searched        )                                              DEPUTY CLERK
                 or identitiiv the Denson by name and address)
A Black Apple Whone X smartphone, serial number unknown, a Black LG)
cellular telephone, serial number 804VTCL135259, and a Black ZTE)
                                                                                       Case No.
                                                                                                  1 8 N J-12                    49
smartphone, serial number 32FB7686199D currently stored at the Drug)
Enforcement Administration, Nashville District Office, 801 Broadway, )
Nashville, Tennessee.
                                                   APPLICATION FOR A SEARCH WARRANT
              I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
      penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
      property to be searched and give its location):

       See Attachment A - incorporated by reference.

      located in the               Middle               District of           Tennessee             , there is now concealed (identify the
      person or describe the property to be seized):
       See Attachment B - incorporated by reference.


                The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     i( evidence of a crime;
                       0 contraband, fruits of crime, or other items illegally possessed;
                       V(property designed for use, intended for use, or used in committing a crime;
                       0 a person to be arrested or a person who is unlawfully restrained.
                The search is related to a violation of-
                   Code Section                                                        Offense Description
              18 U.S.C. 922(g)                           Felon in Possession of a Firearm
              18 U.S.C. 1956, 1957                       Money Laundering
              21 U.S.C. 841, 846                         Conspiracy to possess with intent to distribute controlled substances.
                The application is based on these facts:
              See attached statement of DEA TFO Jesse Pilote.

                l( Continued on the attached sheet.
                0 Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is requested
                   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                   A     cant's signature

                                                                                                  DEA TFO'Jesse Pilote
                                                                                                   Printed natne and title

      Sworn to before me and signed in my presence.

      Date:           12/04/2018
                                                                                                       Iudgl~s signature

      City and state: Nashville, TN                                                                                                     ud
                                                                                                   Printed name -and iit

                                                                                                                           ' ' '(6'1-    O~~ZaT—
                  Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 1 of 23 PageID #: 6
                                                                 U.S. DISTRICT COURT
                             IN THE UNITED STATES DISTRICT COURT ®DLE  DISTRICT OF TENN.
                              FOR MIDDLE DISTRICT OF TENNESSEEa
                                      NASHVILLE DIVISION            DEC 0`4 2018

 IN THE MATTER OF THE SEARCH OF A                                           BY
 BLACK, iPHONE X SMARTPHONE,                                                          6   PUTY CLERK
 SERIAL NUMBER UNKNOWN, A BLACK
 LG CELLULAR TELEPHONE, SERIAL
                                                            Case No.   18 NJ-1249
 NUMBER 804VTCLI 3 5259, A BLACK ZTE
 SMARTPHONE, SERIAL NUMBER
                                                           Filed Under Seal
 32FB7686199D, CURRENTLY LOCATED
 AT THE DRUG ENFORCEMENT
 ADMINISTRATION, NASHVILLE
 DISTRICT OFFICE, 801 BROADWAY,
 NASHVILLE, TENNESSEE.


   STATEMENT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

       I, Jesse Pilote, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Task Force Officer ("TFO") with the Drug Enforcement Administration

("DEA") and have been since July 2009. I am currently assigned to DEA Task Force Group 2 in

Nashville, Tennessee. Prior to my assignment at DEA Task Force 2, I was a Criminal Investigator

with the Metro Nashville Airport Police Department. I have been employed by the Metro Nashville

Airport Police Department for approximately ten years and have experience in a range of law

enforcement assignments. As a DEA TFO, I have been involved in numerous narcotics trafficking

investigations. Thus, I am familiar with the methods used by narcotic traffickers to purchase,

transport, store, and distribute illegal narcotics, as well as the methods used to conceal narcotic

proceeds. I am also familiar with and have utilized a wide variety of investigative techniques,

including but not limited to, the development of cooperating sources, source debriefings, physical

surveillance, telephone toll analysis and electronic surveillance. I have been involved in several

State and Federal investigations that utilized electronic surveillance.




    Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 2 of 23 PageID #: 7

                                                                                                       all
       2.       I have completed TFO training through the DEA and have training and experience

in conducting investigations into violations of the Controlled Substance Act (21 U.S.C. § 801 et

seq.). I have participated in the execution of state and federal search warrants resulting in the

recovery of controlled substances and other illegal contraband. I have participated in the execution

of search warrants on cell phones. The execution of those warrants resulted in the recovery of

information identifying the user of the phone, contact information for known and unknown

associates of the possessor, text message correspondence, and photographs and videos. The

recovery of this information has furthered investigative efforts by providing additional information

and evidence regarding crimes including narcotics trafficking and illegal firearms possession.

        3.      I make this statement in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant to search the following property:

             a. Black Apple iPhone X smartphone, serial number unknown ("Subject Telephone
                1"), as further described in Attachment A;

             b. Black LG cellular telephone, serial number 804VTCLI35259 ("Subject
                Telephone 2"), as further described in Attachment A;

             c. Black ZTE smartphone, serial number 32FB7686199D ("Subject Telephone 3"
                and collectively, with Subject Telephone 1 and Subject Telephone 2, the
                "Subject Telephones"), as further described in Attachment A.

As described in more detail below, the Subject Telephones were seized from Donnell Booker

(`Booker"). The Subject Telephones are currently in law enforcement's possession at the DEA,

Nashville District Office, located at 801 Broadway, Nashville, Tennessee 37203.

       4.       Based upon my training and experience and the facts set forth in this statement,

there is probable cause to believe that criminal violations of, among other statutes, Title 18, United

States Code, Sections 922(g) (Felon in Possession of a Firearm), 1956 and 1957 (Money

Laundering), and Title 21, United States Code, Sections 841 and 846 (Drug Trafficking and

Conspiracy) (collectively, the "Subject Offenses") have been, and are continuing to be, committed

                                                  2

    Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 3 of 23 PageID #: 8
by individuals, known and unknown, including, but not limited to, Booker. Accordingly, there is

probable cause to believe the Subject Telephones, as more particularly described in Attachment

A, were used in furtherance of; or may contain evidence related to, the Subject Offenses, as more

particularly described in Attachment B.

       5.      The facts in this statement come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This statement is intended

to show only that there is sufficient probable cause for the requested warrant and does not set forth

all my knowledge about this matter. Except where indicated, all statements referenced herein are

set forth in substance and in part, rather than verbatim.

                                      PROBABLE CAUSE

       6.      In April 2018, the DEA Nashville District Office began receiving information about

the drug trafficking activities of Hector Lopez, Jr. ("Lopez, Jr.") from multiple law enforcement

agencies in Kentucky, including the DEA Louisville Field Office. The DEA was advised that,

based on information received during an ongoing investigation, Lopez, Jr., his brother, Armando

Lopez, and others yet identified were distributing large amounts of marijuana and

methamphetamine in the Middle District of Tennessee. The DEA was provided with addresses of

possible stash house locations in Wilson County, Tennessee.

                  Identification of the Vehicle Utilized by Hector Lopez, Jr.

       7.      During continued surveillance of residences frequented by Lopez, Jr., law

enforcement officers observed a gray Honda Accord, bearing Tennessee tag BKH492. According

to the registration database, Tennessee tag BKH492 is registered to Lopez, Jr. with the listed

address of 1518 Stonehill Road, Mount Juliet, Tennessee.




                                                  3

    Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 4 of 23 PageID #: 9
       8.      During this investigation, law enforcement officers identified 537 Sandy Drive,

Mount Juliet, Tennessee, as a residence utilized by Lopez, Jr. in furtherance of his drug trafficking.

Law enforcement officers observed the gray Honda Accord at this residence on several occasions

during daytime and early morning hours.

       9.      On August 14, 2018, at approximately 10:45 a.m., law enforcement officers with

the Mount Juliet Police Department CID Unit ("MJPD CID") began surveillance on 537 Sandy

Drive. Law enforcement officers observed the gray Honda Accord parked in the driveway of the

residence. At approximately 1:20 p.m., law enforcement officers witnessed the gray Honda Accord

depart 537 Sandy Drive and identified the driver as Lopez, Jr.

       10.     On August 17, 2018, a State of Tennessee Order Authorizing the Installation and

Monitoring of a GPS Tracking Device on the gray Honda Accord was applied for and granted. On

August 18, 2018, at approximately 4:45 a.m., law enforcement officers observed the Honda

Accord parked in the driveway of 537 Sandy Drive. The tracker was placed on the vehicle without

incident and law enforcement officers departed the area.

                               The Arrest of Jennifer Jean Tucker

       11.     On August 22, 2018, DEA Nashville agents, Metro Nashville Police Department

("MNPD"), Major Crimes Task Force Detectives, and MJPD CID Detectives initiated surveillance

of Lopez, Jr. At approximately 12:15 p.m., law enforcement officers observed Lopez, Jr. in the

gray Honda Accord on Mount Juliet Road. Law enforcement officers followed Lopez, Jr. to a

residence located at 5389 Beckwith Road, Mount Juliet, Tennessee. While conducting

surveillance at that location, law enforcement officers observed a red, Ford Edge SUV, with the

rear hatch open, pull to the rear of the house. Law enforcement officers observed Lopez, Jr. meet




                                                 11

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 5 of 23 PageID #: 10
with a white female near the red, Ford Edge SUV and then saw the white female drive the SUV

out of 5389 Beckwith Road" toward interstate 40.

       12.     Law enforcement officers observed -the red, Ford Edge SUV on previous

surveillances. It had a Tennessee tag 2G89E5. The SUV was an Avis Rental car, and information

from Avis showed that the vehicle was rented on August 11, 2018 in Memphis, Tennessee to an

Alta Alaniz ("Alaniz") with a Texas Driver's License. Law enforcement databases, listed Alaniz

as a suspected methamphetamine transporter from Houston, Texas and as an associate of the Lopez

drug trafficking organization.

       13.     Law enforcement officers followed the red, Ford Edge SUV as it took Briley

Parkway and then I-24 towards Clarksville. While traveling on I-24, MNPD K-9 Officer Joe

Simonik initiated a traffic stop on the SUV for a traffic violation. Officer Simonik made contact

with the driver, who was identified as Jennifer Jean Tucker ("Tucker"). During the traffic stop,

Officer Simonik deployed his drug detection K-9 "Boston," which resulted in a positive alert for

the presence of narcotics in the vehicle. Tucker stated that the car was not hers and did not know

if anything was inside. Officer Simonik searched the vehicle and discovered two, brick-size

packages consistent with kilogram quantities of narcotics. Officer Simonik field tested the

substance contained in one of the brick packages and received a positive test result for heroin. The

packages of heroin were later weighed at the DEA Nashville Office with a combined weight of

2.25 kilograms.

       14.     Law enforcement officers placed Tucker in custody and advised her of her Miranda

rights. Tucker stated that she understood her Miranda rights and said that she would cooperate

with law enforcement officers and answer their questions. During the ensuing interview, Tucker

stated the following:



                                                 5

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 6 of 23 PageID #: 11
               a.     Armando Lopez, an individual who is currently in prison, directs Tucker to

deliver narcotics;

               b.     Tucker conducts money remitter transactions for Armando Lopez and

Lopez, Jr., regularly wiring money to people in California;

               C.     Armando Lopez has people store narcotics in a trailer at Tucker's residence

located at 5389 Beckwith Road, Mount Juliet, Tennessee;

               d.     Armando Lopez directed Tucker, via an encrypted phone application, to get

the two packages found in the car she was driving from the trailer behind her residence and deliver

them to a customer in Clarksville, Tennessee;

               e.     Tucker met Armando Lopez's brother, Lopez, Jr., at Tucker's residence on

August 22, 2018 and told Lopez, Jr. that Armando Lopez had told her to get two packages;

               £      Lopez, Jr. went into the trailer, retrieved the two packages and gave them

to Tucker, who put them in the red, Ford Edge SW;

               g.     Tucker knew the packages contained heroin;1

               h.     Lopez, Jr. was still at Tucker's residence when Tucker departed.

       15.     While speaking with law enforcement officers, Tucker provided a description of

the customer in Clarksville, Tennessee. The information was passed along to Clarksville Police

Department ("CPD") Investigators, who suspected the recipient to be Booker. CPD Investigators

sent a photo line-up of Booker and five other individuals, and Tucker identified Booker as the

intended recipient of the heroin. Additionally, Tucker admitted to malting between six and eight

narcotics deliveries to Booker in the past and recently delivered crystal methamphetamine to him.



1Tucker initially stated that she knew the packages contained drugs but did not know the drugs
were heroin. Tucker later admitted that she knew the packages contained heroin because Lopez,
Jr. told her that was what was in the packages when he retrieved them for her.
                                                Me

    Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 7 of 23 PageID #: 12
       16.     During the interview with law enforcement officers, Tucker gave consent to search

her phone and identified Lopez, Jr.'s number. Tucker showed agents pertinent text messages

between her and Lopez, Jr., including texts where Lopez, Jr. was advising her to wire money.

Tucker consented to a search of 5389 Beckwith Road, and law enforcement officers transported

Tucker there. During the search, law enforcement officers located and seized three pounds of

marijuana from Tucker's bedroom. In the trailer where Tucker stated that the narcotics were

stored, law enforcement officers located packaging consistent with the package used with the two

kilograms of heroin found in the red, Ford Edge SUV.

                                The Arrest of Hector Lopez, Jr.

       17.     After Lopez, Jr. departed the 5389 Beckwith Road residence, law enforcement

officers followed him as he went directly to 537 Sandy Drive, Mount Juliet, Tennessee. After the

consent search at 5389 Beckwith Road was completed, law enforcement officers took Lopez, Jr.

into custody as he was attempting to leave the Sandy Drive address.

       18.     Law enforcement officers read Lopez, Jr. his Miranda rights verbatim. Lopez, Jr.

stated that he understood his rights and agreed to speak with law enforcement officers at that time.

After questioning, Lopez, Jr. stated the following:

               a.      Lopez, Jr. sold marijuana and coordinated narcotics transactions for

Armando Lopez;

               b.      Lopez, Jr. was at 5389 Beckwith Road earlier that day with Tucker;

               C.      Lopez, Jr. went into the trailer at 5389 Beckwith Road, retrieved two

kilograms of heroin, and gave the two kilograms of heroin to Tucker to take to a customer in

Clarksville, Tennessee;




                                                 7

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 8 of 23 PageID #: 13                            g
                d.     Tucker has made multiple trips to Clarksville, Tennessee to deliver

methamphetamine and heroin on behalf of Armando Lopez;

                e.     Lopez, Jr. arranged for money and wire transfers to be sent to the marijuana

and methamphetamine source of supply in California;

                f.     Brian Robles, Lopez, Jr.'s cousin, received the money in California and

arranged for the shipment of narcotics to various addresses in Tennessee;

                g.     when the packages arrived, Tucker would pick them up, and the narcotics

were stored in the trailer at 5389 Beckwith Road.

       19.     At the time of Lopez, Jr.'s arrest, law enforcement officers also detained Anna

Herrera ("Herrera"), Lopez, Jr.'s fiance. Herrera is a suspected co-conspirator of Lopez, Jr.

During this investigation, Herrera's name was discovered on money wire transfers to the suspected

source of supply in California as well as on documents related to suspected stash houses, including

utilities for these residences, utilized by the drug trafficking organization.

       20.     After Lopez, Jr. and Herrera were detained, a State of Tennessee search warrant for

the residence of 537 Sandy Drive was issued. The search resulted in the discovery of approximately

$8,000 cash and several ounces of marijuana.

       21.      On August 23, 2018, Tucker and Lopez, Jr. were charged by criminal complaint

with conspiring to possess with intent to distribute one kilogram or more of a mixture or substance

containing a detectable amount of heroin. On September 19, 2018, a grand jury sitting in the

Middle District of Tennessee returned an indictment charging Lopez, Jr. and Tucker with

conspiring to possess with intent to distribute one kilogram or more of a mixture or substance

containing a detectable amount of heroin, a Schedule I controlled substance, and 500 grams or




   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 9 of 23 PageID #: 14
more of a mixture and substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance.

         Arrest of Donnell Booker and the Seizure of 15 Pounds of Methamphetamine

         22.      On August 23, 2018, after Tucker identified Booker as the intended recipient of the

heroin, CPD Investigator Will Evans obtained two State of Tennessee search warrants for the

residences of Booker and his wife, Vanessa Booker, located at 777 Banister Drive, Clarksville,

Tennessee, and 3453 Merganser Drive, Clarksville, Tennessee. Booker and his wife were in the

process of moving from 3453 Merganser Drive to 777 Banister Drive, and were in possession of

both properties.

         23.      On August 24, 2018, at approximately 7:00 a.m., the CPD executed the search

warrants. Booker was present inside of the residence located at 777 Banister Drive and taken into

custody. At the time of his arrest, Booker was in possession of Subject Telephone 1. A search of

777 Banister Drive resulted in the discovery and seizure of, among other things, the following

items:

               a. Subject Telephones 2 and 3 on the nightstand of the master bedroom;

               b. a ledger on the nightstand of the master bedroom that contained various names and

                  phone numbers, including the name Armando Lopez with telephone number (615)

                  606-6776 and the number 369298, later determined to be Armando Lopez's

                  identification number within the Tennessee Department of Corrections;

               c. a hydraulic press with bottle jack on the floor of the master bedroom;

               d. a set of keys next to Booker's wallet in the master bedroom;

               e. $48,040 of United States currency concealed in the air vents and $2,791 of United

                  States currency located in other locations in the residence;



                                                   9

  Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 10 of 23 PageID #: 15                             vA
             f. an invoice from U-Haul Moving and Storage in bedroom 2;

             g. a bag of suspected marijuana in bedroom 5;

             h. a silver digital scale, a vacuum sealer, and a mask and rubber gloves in in the

                kitchen;

             i. a money counter in the living room;

             j. a digital scale in a backpack located in a closet; and

             k. three baggies containing blue pills in the toilet of bathroom 2.

       24.       Just prior to the execution of the search warrant at 3453 Merganser Drive,

Clarksville, Tennessee, CPD Investigators observed Vanessa Booker attempt to depart the

residence in a Black Dodge Ram bearing Tennessee tag 84TF80. CPD Investigators conducted a

traffic stop of the vehicle, and detained Vanessa Booker. A pipe, a U-Haul Self-Storage security

scan card, and a set of keys were seized from the vehicle. A search of 3453 Merganser Drive

resulted in the discovery and seizure of, among other things, the following items:

             a. a metal grinder;

             b. plastic baggies;

             c. a plastic baggie containing an unidentified white powder;

             d. a badge from the Tennessee Department of Corrections;

             e. two security badges from Riverbend Maximum Security Institution operated by the

                 Tennessee Department of Corrections;

             f. a Community Corrections pin; and

             g. six sets of keys.

       25.       On August 24, 2018, DEA TFOs Matthew Moore and Brandon McCauley met with

CPD Investigators. CPD Investigators transferred custody of the $48,040, the hydraulic press with



                                                  10

  Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 11 of 23 PageID #: 16
bottle jack, the Subject Telephones, and the three baggies of blue pills. These items were

processed per the policies and procedures of the DEA Nashville District Office.

       26.   - Following the execution of these two search warrants, CPD Investigators contacted

U-Haul Moving & Storage located at 2830 Wilma Rudolph Boulevard, Clarksville, Tennessee,

and determined that that unit 093 was assigned to Vanessa Booker. CPD Investigators then applied

for, and obtained a State of Tennessee search warrant for storage unit 093.

       27.     On August 24, 2018, at approximately 5:00 pm, CPD Investigators executed the

search warrant at the U-Haul Moving and Storage, unit 093, located at 2830 Wilma Rudolph

Boulevard, Clarksville, Tennessee. During the search, investigators discovered a FedEx parcel

addressed to Mary Nelson, 704 Eugenia Ct., Mount Juliet, Tennessee. The parcel contained six

sealed manila envelopes and one opened envelope. The open envelope contained a vacuum sealed

bag, in which were two saran-wrapped packages containing suspected crystal methamphetamine.

The remaining six manila envelopes also contained suspected crystal methamphetamine packaged

in the same manner. Total gross weight for the suspected crystal methamphetamine was 6,823

grams, approximately 15 pounds. A sentry safe was also discovered in the storage unit; the safe

was opened with a key from the set recovered next to Booker's wallet in the master bedroom of

777 Banister Drive. The safe contained an unloaded Rossi .38 caliber revolver (S!N DT45615) and

a box of 10, .38 caliber bullets.2 The safe also contained a digital scale, a box of Glad sandwich

baggies, electrical tape, and a baggie containing tobacco.

       28.     The suspected crystal methamphetamine was transported to the Montgomery

County Drug Task Force, where it was tested utilizing the TruNarc Scanner, The TruNarc scanner




2Law enforcement officers knew at the time they executed the search warrant that Booker was a
convicted felon.
                                                11

    Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 12 of 23 PageID #: 17                        N
identified the substance contained in each of the seven, vacuum-sealed bags as methamphetamine.

The DEA took possession of the methamphetamine and it was sent to the DEA laboratory for

testing. The firearm is in possession of the CPD.

          29.    After executing the search warrant at the U-Haul Moving and Storage, CPD

Investigators observed video surveillance of the storage unit from August 22, 2018. The

surveillance video showed Booker, riding as a passenger in a vehicle, accessing the storage unit

facility and entering the area where the unit was located after exiting the car. CPD Investigators

also observed a female matching the description of Vanessa Booker as the driver of the vehicle,

but Vanessa Booker did not exit the vehicle during any of the surveillance videos.

                        Interviews of Donnell Booker and Vanessa Booker

          30.    On August 24, 2018, TFO Moore and TFO McCauley conducted separate

interviews of Booker and Vanessa Booker. In relevant part, Vanessa Booker stated the following:

                 a.      Booker is her husband and they have been married for a little over a year;

                 b.      she was not aware of any money hidden in the HVAC air return and none

of the United States currency found during the searches was hers;

                 C.      she was not aware of any of the blue pills that were found in 777 Banister

Drive;

                 d.      she had seen the kilo press in the house but was unaware of what it was for;

                 e.      she was not aware of Booker's involvement in any drug activity;

                 £       Booker knew about the storage unit but had no access to it;3

                 g.     she used the storage unit to store TVs that she purchases from a liquidator

for resale;



3   Vanessa Booker initially stated that Booker had no knowledge of the storage unit.
                                                  12

     Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 13 of 23 PageID #: 18
               h.      the last time she was at the storage unit was a few days ago;

               i.      on August 22, 2018, she was sick and stayed in bed; and

               j.      she did not remember what Booker was doing on that day.

        31.    During his interview, Booker stated the following:

               a.      he was not aware of any money hidden in the HVAC air return;

               b.      the money found in the house was not his;

               c.      the kilo press found in his residence was a car jack;

               d.      he was not going to meet anybody on August 22, 2018 to receive heroin and

was going to a doctor's appointment with his wife on that day;

               e.      he did not mess with heroin or fentanyl;

               f.      he knew Armando Lopez from when they were in prison together in

Hardeman County;4 and

               g.      he did not know Lopez, Jr. or Tucker.

       32.     Booker was arrested and charged in Montgomery County with felony possession

of methamphetamine, tampering with evidence, and felon in possession of a firearm.

        TRAINING AND EXPERIENCE REGARDING THE USE OF CELLULAR
                             TELEPHONES

       33.     Based upon my training and experience, I know that persons who are involved in

the Subject Offenses, and in offenses involving controlled substances, in particular, commonly

use their cellular telephones to do the following:




4 Booker initially stated he did not know who Armando Lopez was, but Booker admitted he knew
Armando Lopez when law enforcement officers told Booker that they had recovered a ledger with
Armando Lopez's name on it in Booker's residence.
                                                 13

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 14 of 23 PageID #: 19
               a.      Maintain records and other data from various forms of communication

related to their sale and distribution of controlled substances and the laundering of proceeds from

those sales;

               b.      Discuss and negotiate their sales of controlled substances via telephone

calls, iMessaging services, and text messages;

               C.      Maintain addresses and telephone numbers of their co-conspirators,

customers, and suppliers in the electronic address books within their cellular telephones;

               d.      Generate, transfer, count, record and/or store records, invoices, receipts,

bank statements, and other related records;

               e.      Store photographs and videos of themselves, their co-conspirators, and their

property, including firearms, violent activities, illicit controlled substances, and proceeds from the

sale of those controlled substances; and

               f.      Store information related to social media networks, such as Instagram and

Twitter, which may contain additional information, photographs, and videos of themselves, their

co-conspirators, and their property, including firearms, violent activities, illicit controlled

substances, and proceeds from the sale of those controlled substances.

       34.     Additionally, based upon my training and experience, I know that persons who are

involved in the Subject Offenses, and in offenses involving controlled substances, in particular,

often carry multiple cellular telephones at once. They often use different phones to speak with

their respective suppliers/customers/co-conspirators in order to make it more difficult for law

enforcement to intercept their calls and text messages. They also often will use a rotation of

different cellular telephones for that same reason.




                                                 14

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 15 of 23 PageID #: 20
                                                                                                         0
       35.     Finally, in my training and experience, examining data stored on cellular phones

can uncover, among other things, evidence that reveals or suggests who possessed or used the

device and where they travelled with the telephone.

                                    TECHNICAL TERMS

       36.     Based on my training and experience, I use the following technical terms to convey

the following meanings:

               a.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication through radio

signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional "land line" telephones. A wireless

telephone usually contains a "call log," which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and phone

numbers in electronic "address books;" sending, receiving, and storing text messages and e-mail;

taking, sending, receiving, and storing still photographs and moving video; storing and playing

back audio files; storing dates, appointments, and other information on personal calendars; and

accessing and downloading information from the Internet. Wireless telephones may also include

global positioning system ("GPS") technology for determining the location of the device.

               b.     Digital camera: A digital camera is a camera that records pictures as digital

picture files, rather than by using photographic film. Digital cameras use a variety of fixed and

removable storage media to store their recorded images. Images can usually be retrieved by

connecting the camera to a computer or by connecting the removable storage medium to a separate

reader. Removable storage media include various types of flash memory cards or miniature hard



                                                15

  Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 16 of 23 PageID #: 21
                                                                                                      U
                                                                                                      A01-
drives. Most digital cameras also include a screen for viewing the stored images. This storage

media can contain any digital data, including data unrelated to photographs or videos.

                c.     Portable media player: A portable media player is a handheld digital storage

device designed primarily to store and play audio, video, or photographic files. However, a

portable media player can also store other digital data. Some portable media players can use

removable storage media. Removable storage media include various types of flash memory cards

or miniature hard drives. This removable storage media can also store any digital data. Depending

on the model, a portable media player may have the ability to store very large amounts of electronic

data and may offer additional features such as a calendar, contact list, clock, or games.

                d.     GPS: A GPS navigation device uses the Global Positioning System to

display its current location. It often contains records of the locations where it has been. Some

GPS navigation devices can give a user driving or walking directions to another location. These

devices can contain records of the addresses or locations involved in such navigation. GPS consists

of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely accurate clock.

Each satellite repeatedly transmits by radio a mathematical representation of the current time,

combined with a special sequence of numbers. These signals are sent by radio, using specifications

that are publicly available. A GPS antenna on Earth can receive those signals. When a GPS

antenna receives signals from at least four satellites, a computer connected to that antenna can

mathematically calculate the antenna's latitude, longitude, and sometimes altitude with a high level

of precision.

                e.     PDA: A personal digital assistant, or PDA, is a handheld electronic device

used for storing data (such as names, addresses, appointments or notes) and utilizing computer

programs. Some PDAs also function as wireless communication devices and are used to access



                                                16

  Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 17 of 23 PageID #: 22
the Internet and send and receive e-mail. PDAs usually include a memory card or other removable

storage media for storing data and a keyboard and/or touch screen for entering data. Removable

storage media include various types of flash memory cards or miniature hard drives. This

removable storage media can store any digital data. Most PDAs run computer software, giving

them many of the same capabilities as personal computers. For example, PDA users can work

with word-processing documents, spreadsheets, and presentations. PDAs may also include GPS

technology for determining the location of the device.

       37.     Based on my training, experience, and research, I believe that the Subject

Telephones have capabilities that allow it to serve as a wireless telephone, digital camera, portable

media player, GPS navigation device, and PDA. In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device.

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       38.     The warrant applied for would authorize the seizure of electronic storage media or,

potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

       39.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

       40.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the cellular




                                                 17

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 18 of 23 PageID #: 23                            i`IN
telephone was used, the purpose of its use, who used them, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Subject Telephones because:

               a.      Data on the storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted portion of a file (such as

a paragraph that has been deleted from a word processing file);

               b.      Forensic evidence on a device can also indicate who has used or controlled

the device. This "user attribution" evidence is analogous to the search for "indicia of occupancy"

while executing a search warrant at a residence;

               C.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions about

how electronic devices were used, the purpose of their use, who used them, and when;

               d.      The process of identifying the exact electronically stored information on a

storage medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to

investigators. Whether data stored on a device is evidence may depend on other information stored

on the device and the application of knowledge about how a device behaves. Therefore, contextual

information necessary to understand other evidence also falls within the scope of the warrant; and

               e.      Further, in finding evidence of how a device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.

       41.     Nature of examination. Based on the foregoing, and consistent with Federal Rule

of Criminal Procedure 41(e)(2)(B), the warrant I am applying for would permit the examination

of the Subject Telephones consistent with the warrant. The examination may require authorities




   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 19 of 23 PageID #: 24
to employ techniques, including, but not limited to, computer-assisted scans of the entire medium,

that might expose many parts of the devices to human inspection in order to determine whether it

is evidence described by the warrant.

       42.     Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

       43.     I submit that this affidavit supports probable cause to believe that the Subject

Telephones contain evidence or served as instrumentalities of the Subject Offenses. Accordingly,

I respectfully request that this Court issue a warrant to search the Subject Telephones, as more

particularly described in Attachment A, to seize the items described in Attachment B.




                                                19

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 20 of 23 PageID #: 25
                                      ATTACHMENT A

   The property to be searched is the following:

       1.     A Black Apple Whone X smartphone, serial number unknown ("Subject

Telephone 1") currently stored at the Drug Enforcement Administration, Nashville District Office,

801 Broadway, Nashville, Tennessee;

       2.     A Black LG cellular telephone, serial number 804VTCL135259 ("Subject

Telephone 2") currently stored at the Drug Enforcement Administration, Nashville District Office,

801 Broadway, Nashville, Tennessee; and

       3.     A Black ZTE smartphone, serial number 32FB7686199D ("Subject Telephone 3")

currently stored at the Drug Enforcement Administration, Nashville District Office, 801

Broadway, Nashville, Tennessee.




  Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 21 of 23 PageID #: 26
                                       ATTACHMENT B

                                    ITEMS TO BE SEIZED

          1.   The-search of the property described in Attachment A shall include all records and

information that may constitute evidence of criminal violations relating to Title 18, United States

Code, Sections 922(g) (Felon in Possession of a Firearm), 1956 and 1957 (Money Laundering),

and Title 21, United States Code, Sections 841 and 846 (Drug Trafficking and Conspiracy),

including:

               a.      Any and all records and information relating to the telephone numbers and

direct connect numbers or identities assigned to the device;

               b.      Any and all records and information relating to the address book on the

device, including, but not limited to, contact names, phones numbers, addresses, email

information, and social media identifiers;

               C.      Any and all records and information relating to call logs, incoming and

outgoing calls, missed calls, and direct connect history information;

               d.      All voice mail content;

               e.      All text messages, iMessages, and multimedia message, whether sent,

received, or in draft form;

               £       Any and all records and information relating to stored photographs and

videos;

               g.      Any and all records and information relating to GPS location history;

               h.      Any and all records and information relating to internet search history;

               i.      Any and all records and information relating to types, amounts, and prices

of drugs trafficked as well as dates, places, and amounts of specific transactions;




  Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 22 of 23 PageID #: 27
                                                                                                      IN
               j.      Any and all records and information related to the sources and customers of

drugs, including names, addresses, phone numbers, or any other identifying information;

               k.      Any and all records and information relating to the user's schedule or travel,

including, but not limited to, airline, rental car, and/or hotel reservations, confirmation

documentation, receipts, and payment information;

               1.      Any and all bank records, checks, credit card bills, account information, and

other financial records;

               in.     Any and all records, information, photographs, or videos relating to the

possession or use of firearms;

               n.      Any and all records, information, photographs, or videos relating to

narcotics trafficking or proceeds from narcotics trafficking or other illegal criminal activities; and

               o.      Evidence of user attribution showing who used or owned the cellular

telephone at the time the things described in this warrant were created, edited, or deleted, such as

logs, phonebooks, saved usernames and passwords, documents, and browsing history.

       2.      As used above, the terms "records" and "information" include all the foregoing

items of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.




                                                  2

   Case 3:18-mj-01249 Document 1-1 Filed 12/04/18 Page 23 of 23 PageID #: 28
